Citation Nr: 0841823	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-27 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a heart disability, 
secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1967 to September 
1969.  He is the recipient of the Combat Infantry Badge.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hypertension is not etiologically related to the 
veteran's service-connected diabetes mellitus and a 
preponderance of the evidence is against finding that it is 
related to service.

2.  A heart disability is not etiologically related to the 
veteran's service-connected diabetes mellitus and a 
preponderance of the evidence is against finding that it is 
related to service.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
the service-connected diabetes mellitus, was not incurred in 
or aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  A heart disability is not proximately due to or the 
result of the service-connected diabetes mellitus, was not 
incurred in or aggravated by active military service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004 and February 2005, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
light of the Board's denial of the veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

The veteran essentially contends that he has hypertension and 
a heart disability due to his service-connected diabetes 
mellitus. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 note (1).  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Id.

The veteran is service-connected for diabetes mellitus, type 
II, evaluated as 20 percent disabling.  Additionally, the 
veteran currently has hypertension and a heart disability as 
noted by multiple medical records in the claims folder.  The 
issue is, therefore, whether the veteran's hypertension and 
heart disability were either caused or aggravated by his 
service-connected diabetes mellitus.  See Allen, supra.

VA afforded the veteran an examination in November 2004 for 
which the claims folder was reviewed in conjunction with 
evaluation of the veteran.  In noting diagnoses of well-
controlled hypertension and organic heart disease manifested 
by atrial flutter, the examiner opined that neither of the 
disabilities was likely related to diabetes mellitus.  He 
indicated that without coronary artery disease, heart 
disability was not likely related to diabetes mellitus.  
Likewise, without significant renal impairment, hypertension 
would not be related to diabetes mellitus.  There is no 
evidence of renal impairment in the available clinical data.  

There is no other medical opinion in the claims folder as to 
the relationship of hypertension and a heart disability to 
diabetes mellitus.  Therefore, the weight of evidence is 
against finding that either the veteran's hypertension or 
heart disability was caused by or aggravated by service-
connected diabetes mellitus.

While the veteran asserts that his hypertension and heart 
disability is secondary to diabetes mellitus, the Board will 
also consider the veteran's claim on a direct basis to afford 
him all possible avenues of entitlement.  

If a cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In the present case, hypertension and a 
heart disability did not manifest until many years after 
discharge, as discussed below.

Service treatment records are silent as to any findings of 
hypertension or a heart disability.  The examination report 
at service discharge noted a blood pressure reading of 124/80 
and a normal heart evaluation.  Indeed, the first indication 
of these disabilities was not until around 1992, which is 23 
years after service discharge.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Additionally, there is no opinion which provides a nexus 
between hypertension and a heart disability to service.  The 
veteran himself asserts that his disabilities are secondary 
to his service-connected diabetes mellitus.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disabilities.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has hypertension and a heart 
disability secondary to service-connected diabetes mellitus 
or related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  





ORDER

Service connection for hypertension, secondary to service-
connected diabetes mellitus, is denied. 

Service connection for a heart disability, secondary to 
service-connected diabetes mellitus, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


